Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “receiving a computational problem by the digital processor, the computational problem having a problem graph comprising a plurality of nodes and a first and a second set of edges, each set of edges comprising one or more edges, a first portion of the problem graph comprising the set of nodes and the first set of edges, the first portion which fits the working graph of the quantum processor; determining a first set of mean fields by the digital processor, the first set of mean fields comprising one or more mean fields, the first set of mean fields based at least in part on the first set of samples and coupling strengths of one or more virtual coupling devices, each virtual coupling device corresponding to a respective edge in the second set of edges” as required by claim 1; “programming the quantum processor by the digital processor with the ith set of bias fields and an ith set of coupling strengths; determining an ith set of mean fields by the digital processor, the ith set of mean fields comprising one or more mean fields, the ith set of mean fields based at least in part on the ith set of samples and coupling strengths of one or more virtual coupling devices, each virtual coupling device corresponding to a respective edge in the second set of edges” as required by claim 9; and “program the quantum processor with a first set of bias fields and a first set of coupling strengths; determine a first set of mean fields, the first set of mean fields comprising one or more mean fields, the first set of mean fields based at least in part on the first set of samples and coupling strengths of one or more virtual coupling devices, each virtual coupling device corresponding to a respective edge in the second set of edges” as required by claim 15. Claims 2 thru 8 are allowed based upon their dependency to claim 1, claims 10 thru 14 are allowed based upon their dependency to claim 9, and claims 16 thru 23 are allowed based upon their dependency to claim 15.

Claims 1-23 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844